DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1–5, 9, 11, 12, 14–16, and 20–23, and 25 are pending. Claims 23 and 25 stand withdrawn. In total, claims 1–5, 9, 11, 12, 14–16, and 20–22 are the subject of this Office Action.
Claim Objections
Claim 1 recites “.---and”. Appropriate correction is humbly requested.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 11 and 12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Claim 11 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement: because it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Specifically, the instant claim recites the limitation “wherein the filter is located between the input and the hydrophilic osmosis membrane”. When looking to Applicant’s disclosure, support for this limitation was unable to be located. Should there be support for this limitation, it is humbly requested that it be pointed out.
Claim 12 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement: because it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Specifically, the instant claim recites the limitation “wherein the heater is located between the input and the hydrophilic membrane”. When looking to Applicant’s disclosure, support for this limitation was unable to be located. Should there be support for this limitation, it is humbly requested that it be pointed out.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–5, 9, 11, 12, 14–16, and 20–22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the osmosis hydrophilic membrane”. There is insufficient antecedent basis for these limitation. The claim also recites “an output chamber with an output, for providing treated water, wherein a level of contamination of a contaminant is lower in the treated water than in the contaminated water”. Respectfully, the underlined portion of the aforementioned limitation is unclear. Specifically, it is unclear whether this portion is conveying that the treated water is provided by: (A) the output chamber; (B) the output; or (C) both the output chamber and the output. For at least these reasons claim 1 appears to be indefinite. In addition, the dependent claims are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim 11 recites the limitation “wherein the filter is located between the input and the hydrophilic osmosis membrane”. However, Figure 1 of the instant application depicts a prefilter 120 which falls outside the scope of this limitation. With this figure in mind, it is unclear whether or not the claim is actually requiring that a filter is actually located between the input of the input chamber and the hydrophobic osmosis membrane.
Claim 12 recites the limitation “wherein the heater is located between the input and the hydrophilic membrane”. However, Figure 1 of the instant application depicts a preheater10 which falls outside the scope of this limitation. With this figure in mind, it is unclear whether or not the claim is actually requiring that a heater is actually located between the input of the input chamber and the hydrophobic osmosis membrane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–5, 9, and 20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Polaschegg1 in view of Pinnau.2
With respect to claim 1, the following analysis applies.
Overview of Polaschegg
Polaschegg discloses a water treatment system. (Polaschegg FIG. 1.) As shown in the instant figure, the water treatment system comprises a reverse osmosis membrane located between an input chamber 311 and an output chamber 312. (Id.; see also ¶ 37.) The input chamber has an input for receiving contaminated water and the output chamber has an output for providing treated water. With this in mind, the concept of “a level of contamination of a contaminant being lower in the treated water than in the contaminated water” is considered to be within the teaching of the reference: since, inter alia, Polaschegg teaches contaminated (i.e., raw) water in the input chamber followed by filtering said contaminated water, via a reverse osmosis membrane, to form treated water in the output chamber. Furthermore, as it pertains to the outlet chamber per se, an outlet of said output chamber is connected to a vacuum pump 320. (Id. FIG. 1; ¶¶ 19, 39.) The vacuum pump is configured to apply a low pressure to the output chamber to cause liquid water to flow across the membrane. (Id.) In addition to these features, the system further comprises a waste output 360 for concentrated contaminated water from the input chamber. (Id. FIG. 1; ¶ 43.) Polaschegg’s membrane is interpreted as being configured to both (1) allow liquid water to pass therethrough and (2) at least partly impede the passage of one or more contaminants from the input chamber to the output chamber to provide the treated water in the output chamber and concentrated contaminated water in the inlet chamber: since these functions occur during normal operation of a reverse osmosis membrane. That is, liquid water would permeate through the membrane thereby forming treated water in the output chamber and leaving behind aqueous salts in the input chamber. (Id.; see also ¶¶ 37–38.)
Claim elements not expressly taught or suggested by Polaschegg
Polaschegg does not appear to specify that its osmosis membrane is hydrophilic.
The claimed hydrophilic osmosis membrane is found obvious over Polaschegg in view of Pinnau
Regarding the concept of using a hydrophilic osmosis membrane, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it was common for those of ordinary skill in the art to use hydrophilic osmosis membranes. For instance, Pinnau suggests: (1) that hydrophilic materials were suitable as reverse osmosis membranes; and (2) that hydrophilic materials can provide reduced susceptibility to fouling. (Pinnau Abstract; ¶¶ 2, 8–11, 106.)
Previously, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”)). 
In addition, it has also been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417.
With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to use a hydrophilic osmosis membrane in Polaschegg’s invention: (1) in order to provide a suitable material for carrying out reverse osmosis; and (2) in order to provide reduced susceptibility to fouling. MPEP § 2144.07; KSR, 550 U.S. at 415–17.
With respect to claims 2–4, Polaschegg teaches a pressure below atmospheric pressure. (Polaschegg ¶ 19 (disclosing about 600 mm Hg—which translates to approximately 800 mbar).)
With respect to claim 5, Polaschegg does not appear to specify increasing or decreasing the pressure at the input. As such, the pressure at the input is considered to be atmospheric pressure: since no special pressure at the input is disclosed by Polaschegg.
With respect to claim 9, the instant claim appears to be directed to intended uses of the system of claim 1 (achieving particular concentrations) as well as materials worked upon (concentrated contaminated water and input contaminated water). See MPEP §§ 2114(II), 2115. Previously it has been held that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates”. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003); Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002) (“[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.”).  Thus, in view of these holdings, the instant claim is not being given patentable weight.
With respect to claim 20, the instant combination does not appear to specify a flat sheet. Pinnau suggests that a flat sheet was suitable configuration for a reverse osmosis membrane. (Pinnau FIGs. 1, 2; ¶ 138.) As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to construct the membrane of the instant combination as a flat sheet: in order to yield the predictable result of providing a suitable shape for reverse osmosis. KSR, 550 U.S. at 415–16.
Claims 14–16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Polaschegg and Pinnau—in view of Hirozawa.3
With respect to claims 14–16, 21, and 22, the instant combination does not appear to specify the limitations of these claims. However, the features of these claims were known in the prior art. For example, Hirozawa teaches a plurality of water treatment modules (each comprising a membrane), wherein the plurality of modules are coupled in parallel or series,4 and said plurality of modules are housed in a container. (Hirozawa ¶ 273.) Each membrane can be spirally wound around a lumen, wherein said membrane’s output comprises an end of its respective lumen. (Id. FIGs. 8–10; ¶ 269.) Hirozawa suggests that these configurations can be used for separating raw water. (Id.; see also ¶ 273.) As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Hirozawa with the teachings of the instant combination, viz., so as to arrive at each of the inventions of the instant claims: in order to yield the predictable result of providing separation of raw water. KSR, 550 U.S. at 415–16.
Response to Remarks5
Applicant’s remarks are acknowledged but are moot in view of the new grounds of rejection supra.
Other References Considered
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Figure 3 of the Yukumoto6 depicts an apparatus of interest which may read on Applicant’s Figure 3.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764. The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 EP 0436098 A2, published July 10, 1991 (“Polaschegg”).
        2 US 2005/0077243 A1, published April 14, 2005 (“Pinnau”).
        3 US 2014/0251896 A1, published September 11, 2014 (“Hirozawa”).
        4 Note, Hirozawa’s disclosed “series” is interpreted as referring to an arrangement wherein the output of one water treatment module feeds into the next water treatment module, thereby leading to a progressively more concentrated treatment waste.
        5 Remarks filed April 6, 2022.
        6 US 2010/0072133 A1, published March 25, 2010 (“Yukumoto”).